Citation Nr: 1615547	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  12-27 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disability, claimed as chronic obstructive pulmonary disease (COPD).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a an acquired psychiatric disability, previously denied separately as depressive disorder and posttraumatic stress disorder (PTSD), and currently claimed as anxiety and PTSD.

3.  Entitlement to a compensable initial disability rating prior to January 5, 2010, and in excess of 10 percent thereafter, for chronic sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from October 1972 to October 1975 and September 1976 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and October 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a hearing before the Board.  The hearing was scheduled for March 22, 2016 at the VA Central Office.  On the same day as the scheduled hearing, the Veteran's representative submitted a statement requesting that the hearing be rescheduled as a Travel Board hearing at the RO.  The representative noted that the Veteran had checked the wrong box on his VA Form 9 and could not afford to travel to Washington, DC.  The case is remanded to afford the Veteran a Travel Board hearing as requested.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board at the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




